DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “weld head circuit” and the “weld head” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 16a’ and 16b’ (in figure 1b) and elements 16a and 16b (in figure 1a) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1,3-14,15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 on line 5 it is unclear whether “drive current” is referring to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 10-13,14,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in Japan Patent No. 7-226,060 in view of Jochi et al. in U.S. Patent No. 6,172,888 and Iwabuchi in Japan Patent No. 2008-023,554 and Dufrenne in U.S. Patent No. 5,386,092.  Regarding claim 10, Ito in Japan Patent No. 7-226,060 discloses resistance welding such as the repair of a printed circuit board (see paragraph 1) with alternatively feedback control of current, voltage or power with comparison to respective set values for current, voltage and power (see paragraph 16) (meeting claims 11,12,13) for the modes of selected voltage control, current control, and power control (see paragraph 29). Regarding claim 19, element 22 of Ito is considered to be a controller that controls the power amplifiers to control the drive current. Ito does not disclose changing the mode during welding, microwelding, or sending a force control signal to a weld head circuit.  Jochi teaches changing from constant current mode to constant voltage mode during resistance welding to prevent spatter (see column 6, lines 59-65 and column 7, line 45 to column 8, line 28, especially column 8, lines 1-4).  Iwabuchi teaches microspot welding, that enables small welding spots. Dufrenne teaches sending a force control signal (from microprocessor 159, see column 9, lines 18-35) to a transducer driving circuit (element 72, see column 6, lines 6-29, that is considered a “weld head circuit”) for fast response (see column 2, lines 26-27) during resistance welding.     Regarding claim 16, Dufrenne teaches using .
Allowable Subject Matter
Claims 1,3, 4-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action  and rewritten to include all of the limitations of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. in U.S. Patent Application Publication No. 2005/0184031 discloses a force feedback signal (see paragraph 22).  Ferguson in U.S. Patent No. 4,734,555 discloses a distance measuring system (elements 200,300).  WO 2015/081593 discloses a micro-welding device.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761